Citation Nr: 0729198	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  03-25 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to an initial evaluation for prostate cancer, 
in excess of 20 percent from November 1, 2002, to August 23, 
2003, and in excess of 40 percent from August 24, 2003 to 
November 29, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active from September 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 2003, May 2003, and August 2003 rating 
decisions of the above Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
currently diagnosed skin rash disorder.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran has a 
current diagnosis of PTSD.

3.  From November 1, 2002, to August 23, 2003, the veteran's 
residual disability due to prostate cancer was characterized 
by the wearing of absorbent materials only when out of the 
house, which had to be changed fewer than two times per day.

4.  From August 24, 2003, to November 29, 2006, the veteran's 
residual disability due to prostate cancer was characterized 
by the wearing of absorbent materials only when out of the 
house, which had to be changed up to four times per day, and 
nocturia up to six times per night.


CONCLUSIONS OF LAW

1.  A skin rash was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Post-traumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  The criteria for an initial evaluation for prostate 
cancer, in excess of 20 percent from November 1, 2002, to 
August 23, 2003, and in excess of 40 percent from August 24, 
2003 to November 29, 2006, are not met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.115a, 4.115b, Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice is presumed prejudicial.  The 
claimant bears the burden of demonstrating such error.  VA 
then bears the burden of rebutting the presumption, by 
showing that the essential fairness of the adjudication has 
not been affected because, for example, actual knowledge by 
the claimant cured the notice defect, a reasonable person 
would have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007).

In the present case, proper VCAA notice was provided to the 
veteran after the initial adjudication of his claims.  The 
Board finds that any defect as to the timing of the VCAA 
notice requirement was harmless error.  Although the notice 
was provided to the veteran after the initial adjudication, 
the veteran has not been prejudiced thereby.  The content of 
the notice provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed to finally decide this 
appeal.

In May 2002, July 2003, July 2005, and April 2007, the RO 
sent the veteran letters informing him of the types of 
evidence needed to substantiate his claims and its duty to 
assist him in substantiating his claims under the VCAA.  The 
July 2005 letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claims, 
such as records in the custody of a Federal department or 
agency, including VA, the service department, the Social 
Security Administration, and other pertinent agencies.  He 
was advised that it was his responsibility to send medical 
records showing he has a current disability as well as 
records showing a relationship between his claimed 
disabilities and service and to show his service-connected 
disability had worsened, or to provide a properly executed 
release so that VA could request the records for him.  In the 
April 2007 letter, the veteran was also specifically asked to 
provide "any evidence in your possession that pertains to 
your claim."  See 38 C.F.R. § 3.159(b)(1).

The Board finds that the content of the letters provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  He was advised of his opportunities to 
submit additional evidence.  Subsequently, a November 2006 
SSOC provided him with yet an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  In addition, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  The veteran was provided with such 
notice in April 2007.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Increased Rating - Prostate Cancer

The veteran was awarded service connection for disability 
associated with prostate cancer, effective from March 25, 
2002.  From that date until October 31, 2002, and beginning 
on November 30, 2006, the veteran's disability was 100 
percent.  Since that was a full grant of the compensation 
benefits during these time periods, the Board will only 
address the time periods during which the veteran's prostate 
cancer was rated at less than 100 percent.  It was rated 20 
percent disabling from November 1, 2002, to August 23, 2003, 
and 40 percent disabling from August 24, 2003, to November 
29, 2006.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  In general, when an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, when the current appeal arose 
from the initially assigned rating, consideration must be 
given as to whether staged ratings should be assigned to 
reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's current residuals of prostate cancer are rated 
under the criteria of 38 C.F.R. § 4.115b, Diagnostic Code 
7528 (2006).  Under that diagnostic code, malignant neoplasms 
of the genitourinary system warranted a 100 percent 
disability rating.  Id.  The code also indicates that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue, with a mandatory VA examination 
at the expiration of six months.  Id.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
Id.  If there was been no local reoccurrence or metastasis, 
the condition is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  Id.

In a May 2003 rating decision, the RO assigned the initial 
100 percent evaluation; it then assigned the 20 percent 
evaluation from November 1, 2002.  The Board finds that the 
RO complied with the requirements of DC 7528, because the 
veteran was examined in March 2003, more than six months 
after he finished treatment in April 2002.  In addition, the 
RO afforded him a six-month period at a 100 percent 
disability rating following the end of his treatment in April 
2002.  In addition, the Board finds that the RO did not need 
to provide notification of a reduction to the veteran under 
38 C.F.R. § 3.105(e), because at the time of the May 2003 
rating decision, the veteran was not in receipt of any VA 
benefits.  Therefore, a reduction in his monetary benefits 
did not occur, and the RO did need to follow the provisions 
of 38 C.F.R. § 3.105(e) at that time.

With regard to renal dysfunction, a 30 percent disability 
rating is warranted for albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101.  38 C.F.R. § 4.115a (2007).  A 60 
percent evaluation is warranted for renal dysfunction with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, hypertension at least 40 percent 
disabling under DC 7101.  Id.

Voiding dysfunction is rated 20 percent disabling when it 
requires the wearing of absorbent materials which must be 
changed less than two times per day. Id.  A 40 percent rating 
is warranted when it requires the wearing of absorbent 
materials which must be changed two to four times per day.  
Id.  A 60 percent rating is warranted when it requires the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than four times per day.  Id.

A November 2002 VA treatment record indicated the veteran was 
doing well.  He had no voiding complaints, no hematuria, and 
no bone pain.  He denied any problems, including dysuria or 
hesitancy.  A bone scan showed no evidence of metastases.

In March 2003, the veteran underwent VA examination.  Records 
showed no development of post-radiation cystitis, urethritis, 
or proctitis.  He had no high grade dysuria.  He had nocturia 
about twice per night.  He wore pads when he had daycare.  
When he was at home with his wife, he could usually urinate 
without incontinence.  The impression was adenocarcinoma of 
the prostate, post radiation treatment, with no currently 
recorded complications or recurrence.

In his September 2003 written statement, the veteran 
indicated that his incontinence required him to wear 
incontinence briefs.  During the night, he would awaken six 
times or more to void.  Periodically, he had accidents.

In September 2004, the veteran again underwent VA 
examination.  He denied urinary frequency but stated he had 
approximately two episodes of nocturia every night.  He 
denied any hesitancy, dysuria, or hematuria, since he has a 
normal stream.  The veteran had some urinary incontinence, 
since he reported using Depends when he left the house.  They 
were occasionally soiled.  On examination, there was no 
residual of treatment for malignancy.  The diagnosis was 
prostate cancer, treated.

In July 2006, the veteran again underwent VA examination.  He 
reported no incontinence.  He said he urinated approximately 
twice per night.  The diagnosis was adenocarcinoma of the 
prostate, still in remission, status post external beam 
radiotherapy.  There was a residual of urge incontinence 
occasionally, when the veteran was unable to reach the 
bathroom in time.  He wore a diaper during trips to the 
daycare center.

Based on the evidence of record for this time period, the 
Board finds that the veteran's voiding dysfunction is more 
prominent than any renal dysfunction, so his disability will 
be rated on that basis.  The only two items of evidence dated 
between November 1, 2002, and August 23, 2003, are the 
November 2002 VA treatment record and March 2003 VA 
examination report.  Neither of these records shows that the 
veteran required the wearing of absorbent materials that had 
to be changed two to four times per day.  The November 2002 
record showed no complaints of any symptoms associated with 
voiding dysfunction.  The March 2003 VA report indicated the 
veteran wore absorbent materials only when he was outside his 
house.  Inside the house, he was generally able to urinate 
without incontinence.  In addition, he reported nocturia only 
two times per night.  Therefore, the Board finds that there 
is a lack of evidence to show that he required absorbent 
materials that needed to be changed at least twice per day, 
to warrant a 40 percent evaluation during the pertinent time 
period.  Neither of the two pieces of evidence supports the 
criteria for an increased rating.  Therefore, an increase is 
denied.

From August 23, 2003, to November 29, 2006, the veteran's 
disability was rated at 40 percent.  In order for a 60 
percent rating to be warranted, the veteran must demonstrate 
the use of an appliance or that absorbent materials needed to 
be changed more than four times per day.  None of the 
evidence of record indicates the veteran needed to use an 
appliance.  He indicated in September 2003 that he required 
the use of absorbent materials, got up six times at night to 
urinate, and had periodic accidents.  However, in September 
2004, he reported two incidents of nocturia each night.  He 
continued to use absorbent materials when he left the house 
and occasionally soiled them.  The same symptoms were 
reported during the July 2006 VA examination.  The Board 
finds that none of this evidence indicates that an increase 
to a 60 percent rating is warranted.  With the exception of 
the September 2003 written statement, the evidence showed 
symptoms similar to those described prior to August 24, 2003.  
The veteran only reported that, in addition to these 
symptoms, he periodically had accidents.  This evidence does 
not support the criteria for a 60 percent disability rating.  
Therefore, an increase during this time period is not 
warranted.

The Board also notes that at no time between November 1, 
2002, and November 29, 2006, did the evidence show that the 
veteran demonstrated reoccurrence or metastasis of his 
cancer.  The November 2002 VA record indicates a bone scan 
revealed no metastases.  The March 2003 VA examination report 
indicated there was no reoccurrence, the September 2004 VA 
examination report stated there was no residual, and the July 
2006 VA examination report noted the veteran's prostate 
cancer was still in remission.  Therefore, a 100 percent 
rating under the criteria of Diagnostic Code 7528 is not for 
application during this time period.

The rating stabilization procedural safeguards set forth in 
38 C.F.R. § 3.344(a),(b) are not applicable in the instant 
case, since they apply to ratings which have been in effect 
for longer periods at a sustained level (five years or more).  
See Lehman v. Derwinski, 1 Vet. App. 339 (1991); Smith v. 
Brown, 5 Vet. App. 335 (1993).  In the instant case, the 100 
percent disability evaluation for the service-connected 
disability in question had been in effect less than five 
years (from March 25, 2002, to October 31, 2002), prior to 
the rating reduction.  However, the provisions of 38 C.F.R. § 
3.344(c) do apply, which state, in pertinent part: 
"Reexaminations disclosing improvement, physical or mental, 
in these disabilities will warrant reduction in rating."

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for an initial increased 
rating for the veteran's prostate cancer, the benefit-of-the-
doubt doctrine is inapplicable, and an increased rating must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Finally, in view of the Court's holding in Fenderson, the 
Board finds that the veteran is entitled to the "staged" 
ratings in this case, as have already been applied.

III.  Service Connection Claims

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  The Board recognizes that the Court of Appeals for 
Veterans Claims recently held that the presence of a chronic 
disability at any time during the claim or appeal process can 
justify a grant of service connection, even where the most 
recent diagnosis is negative.  McClain v. Nicholson, No. 05-
0468 (Vet. App. June 21, 2007).  However, where the overall 
evidence of record fails to support a diagnosis of the 
claimed disorder, that holding would not be applicable.

B.  Skin Rash

The veteran has contended that he incurred a skin rash while 
in service.  In a June 2003 written statement, the veteran 
indicated that a rash he developed in service reoccurred and 
developed in other parts of his body.

The veteran's service medical records show that in December 
1965, he had a dry, scaly rash.  In September 1966, he was 
treated for athlete's foot.  

An August 2000 VA outpatient record indicates the veteran's 
skin was normal.

A February 2007 VA outpatient record shows the veteran's skin 
was intact, with no ulcerations.

As noted above, the Board may not award service connection 
unless the veteran has a currently diagnosed disorder.  In 
this case, the service medical records show that the veteran 
was treated for athlete's foot and a rash in service.  
However, there are no post-service medical records to show 
that he has a diagnosis of the claimed disorder.  While he 
has indicated that the same rash he had in service continued 
afterwards and spread to other parts of his body, there is no 
medical evidence to show he has had a diagnosis.  Without 
such a diagnosis, service connection is not warranted.  See 
Degmetich v. Brown, supra.

As the evidence preponderates against the claim for service 
connection for a skin rash, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert, supra.

C.  PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2006); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The veteran's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  See Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).

VA outpatient treatment records dated from January 2003 to 
January 2005 show the veteran was prescribed medication for 
depression and mild PTSD, or some symptoms of PTSD.  It was 
noted the veteran had previously incurred five 
cerebrovascular accidents.

A March 2002 VA outpatient treatment record shows the veteran 
complained of depression.  He had many medical problems, 
including a history of strokes.  His daughter-in-law 
indicated he complained of Vietnam-related nightmares, 
hypervigilance, hyperstartle, and avoidance behavior.  He 
concurred that he avoided crowds and slept with a gun under 
his pillow.  The VA physician assigned a provisional 
diagnosis of PTSD.

In his June 2002 stressor statement, the veteran indicated 
that, during 1967, his unit received mortar fire from the 
Viet Cong.  He said many soldiers lost their lives, and he 
knew many of the wounded and the casualties.  He remembered 
the names of two soldiers who died.

In September 2006, the RO received information regarding the 
veteran's unit.  It showed that during January 1967, the 
veteran's camp was attacked by enemy forces on two 
consecutive days.  It received small arms fire, mortar fire, 
and rifle grenades.  Therefore, the RO determined the 
veteran's stressor statement was confirmed.

In November 2006, the veteran underwent VA examination.  The 
history indicated that he had been unemployed since 1998 due 
to chronic foot and leg pain from falls in work-related 
accidents.  He had initially sought mental health treatment 
in March 2002.  He gave a history of multiple cerebrovascular 
accidents, the first of which had occurred at age 44.  A 
major stroke in 2001 had resulted in left hemiparesis and 
memory deficits, and he was now attending adult daycare five 
days a week while his wife worked.  His daughter reported 
that he complained of Vietnam nightmares, hypervigilance, 
hyper-startle, and avoidance behavior.  It was noted that he 
had previously been diagnosed with "rule out" mood disorder 
secondary to cerebrovascular accident; PTSD, mild and 
provisional; and alcohol abuse, in early remission.  
Outpatient records showed treatment for a mood disorder, 
secondary to a medical condition, and PTSD.  More recent 
treatment notes showed a diagnosis of major depressive 
disorder and no complaints of PTSD symptoms.

The veteran reported problems sleeping about once per week, 
because he was thinking about the war.  He dreamed about 
killing approximately once per month.  His wife indicated he 
sweats in his sleep twice a week.  He thought about war 
occasionally during the day.  The veteran denied problems 
with crowds, and reported hypervigilance only when he was 
younger.  He described that he was "always on guard 
mentally."  His short-term memory had declined since his 
stroke.  The veteran described seeing men die while in 
Vietnam.  He indicated he was happy it was not him.  He also 
described having to fire on a group of children who were 
firing at his unit.  He denied suicidal ideation.

On examination, the veteran was neatly groomed and mildly 
depressed.  He had memory problems since his last stroke.  
His speech was under elaborated and labored with a slow, 
halting rate and normal tone.  There was no evidence of 
anxiety.  He reported occasional intrusive memories about the 
war but denied feeling especially troubled by them.  He had 
no panic attacks.  He only slept five hours per night because 
his wife woke him at two in the morning to get him ready for 
adult daycare.  He did not report significant avoidant 
behavior or symptoms of hyperarousal at this time.  The 
examiner opined that the veteran did not currently meet 
diagnostic criteria for PTSD.  The diagnoses were memory loss 
due to cerebrovascular accident, and a history of depression 
related to medical problems, loss of functioning, and Vietnam 
trauma, currently in remission.  The examiner noted that 
there was no mention in recent treatment records of PTSD 
symptoms.  He was not reporting significant PTSD 
symptomatology at this time.

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Id.; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Thus, the weight to be accorded the 
various items of evidence in this case must be determined by 
the quality of the evidence, and not necessarily by its 
quantity or source.

While a few VA outpatient treatment records show notations 
that the veteran had PTSD, no examination was conducted to 
arrive at such diagnoses.  The provider was noting the 
veteran's disorders in the process of prescribing him 
medication, and indicated that he also had major depressive 
disorder.  It was not until the November 2006 VA examination 
that the veteran was fully evaluated for his psychiatric 
disorders.  That thorough examination concluded that the 
veteran did not demonstrate the symptoms necessary for a PTSD 
diagnosis.  The Board finds this evidence to be most 
persuasive, given the extensive examination of the veteran at 
that time.

Therefore, the Board finds that the evidence against the 
veteran's claim outweighs that in favor of it.  Since the 
medical evidence of record does not support a present 
diagnosis of post-traumatic stress disorder, a analysis of 
the next two elements necessary for service connection for 
PTSD (nexus and stressor) is not needed.  Consequently, the 
evidence preponderates against the claim for service 
connection for PTSD, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.


ORDER

Service connection for a skin rash is denied.

Service connection for post-traumatic stress disorder is 
denied.

An initial evaluation for prostate cancer in excess of 20 
percent from November 1, 2002, to August 23, 2003, and in 
excess of 40 percent from August 24, 2003, to November 29, 
2006, is denied.



________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


